             Case 1:18-cv-02470-CJN Document 13 Filed 06/18/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )                  Civil Action No. 18-2470 (APM)
                                    )
      v.                            )
                                    )
FEDERAL EMERGENCY                   )
MANAGEMENT AGENCY,                  )
                                    )
                        Defendant.  )
____________________________________)

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated April 8, 2019, the parties respectfully submit

this joint status report for this Freedom of Information Act (“FOIA”) case.

        As reported in the Joint Status Report filed on April 5, 2019, ECF No. 12, the agency

advised that it had identified approximately 70,300 potentially responsive pages.

        In accordance with the Court’s Minute Order dated April 8, 2019, the parties continued to

try to narrow or prioritize the records sought by plaintiff.

        On April 26, 2019, plaintiff agreed to exclude from review and production any records

responsive to the August 19, 2018, request that the complaint refers to as the “Hurricane

Preparedness FOIA” (see ECF No. 1, Compl. ¶ 14) that had not already been produced to

Plaintiff.

        Based on the parties’ discussions, the agency determined that it would need to conduct a

new search. The new search was conducted on May 6, 2019, and yielded approximately 4,255

potentially responsive pages to the requests referenced in the complaint as the “Emergency

Meals FOIA” and the “Emergency Fuel FOIA.” See id. ¶¶ 10, 12. The parties have discussed
            Case 1:18-cv-02470-CJN Document 13 Filed 06/18/19 Page 2 of 3



the scope and results of this new search, and intend to confer further as the agency continues its

review of the potentially responsive records.

        The agency has advised that on April 15, 2019, it made its third interim release of non-

exempt, responsive records from the initial search, for which it released 2,051 pages in their

entirety.

        The agency further advised that on May 15, 2019, it made its fourth interim release of

non-exempt, responsive records from its new search, for which it released 292 pages in their

entirety and withheld 238 pages in part pursuant to FOIA Exemptions 4 and 6.

        The agency has advised that it intends to continue processing at least 500 pages per

month and to provide plaintiff monthly rolling releases. At this pace, the agency anticipates that

it will complete its production of non-exempt, responsive records around the end of October.

        The parties respectfully request that the Court allow them to submit a joint status report

on or before August 22, 2019.

Dated: June 18, 2019

                                                  Respectfully submitted,

 /s/ Katherine M. Anthony                         JESSIE K. LIU, D.C. Bar # 472845
 Katherine M. Anthony                             United States Attorney
 MA Bar No. 685150*
 (admitted pro hac vice)                          DANIEL F. VAN HORN, D.C. Bar # 924092
 Austin R. Evers                                  Chief, Civil Division
 D.C. Bar No. 1006999
 John E. Bies                                     By: /s/ Marsha W. Yee
 D.C. Bar No. 483730                              MARSHA W. YEE
 AMERICAN OVERSIGHT                               Assistant United States Attorney
 1030 15th Street NW, B255                        Civil Division
 Washington, DC 20005                             United States Attorney’s Office
 (202) 897-3918                                   555 4th Street, N.W.
 katherine.anthony@americanoversight.org          Washington, D.C. 20530
 austin.evers@americanoversight.org               Telephone: (202) 252-2539
 john.bies@americanoversight.org                  Email: Marsha.Yee@usdoj.gov

                                                  Counsel for Defendant

                                                 2
        Case 1:18-cv-02470-CJN Document 13 Filed 06/18/19 Page 3 of 3



*Member of the MA bar only; practicing in
the District of Columbia under the
supervision of members of the D.C. Bar
while membership is pending.

Counsel for Plaintiff




                                            3
